      Case 2:20-cv-00362-DWL Document 28 Filed 04/27/21 Page 1 of 2




 1   Nathan Brown (SBN 033482)
     15100 N 78th Way Suite 203
 2   BROWN PATENT LAW
 3   Scottsdale, AZ 85260
     Phone: 602-529-3474
 4   Email: Nathan.Brown@BrownPatentLaw.com
 5
     Avi R. Kaufman
 6   Rachel E. Kaufman
 7   KAUFMAN P.A.
     400 NW 26th Street
 8   Miami, FL 33127
     Phone: 305-469-5881
 9
     Email: Avi@KaufmanPA.com
10         Rachel@KaufmanPA.com
11
     Attorneys for Plaintiff and the putative Class
12
                         IN THE UNITED STATES DISTRICT COURT
13                           FOR THE DISTRICT OF ARIZONA
14
      Daniel DeClements, individually and on          Case no. 2:20-cv-00362-DWL
15    behalf of all others similarly situated,
16
                    Plaintiff,
17                                                    PLAINTIFF’S NOTICE OF
18    v.                                              SETTLEMENT

19    My Home Group Real Estate, LLC,
20
                    Defendant.
21
22
23
            Plaintiff Daniel DeClements hereby notifies the Court that the parties have
24
25   reached an agreement in principle to resolve this matter. The parties anticipate filing a
26   Stipulation for Dismissal of the action with prejudice as to the Plaintiff’s individual
27
28
      Case 2:20-cv-00362-DWL Document 28 Filed 04/27/21 Page 2 of 2




 1   claims within 30 days. Accordingly, Plaintiff respectfully requests that all current

 2   deadlines be suspended pending the filing of the Stipulation for Dismissal.
 3
 4
 5                                             Respectfully submitted,

 6   Dated: April 27, 2021                     /s/ Rachel E. Kaufman
                                               Rachel E. Kaufman
 7
                                               rachel@kaufmanpa.com
 8                                             Avi R. Kaufman
                                               avi@kaufmanpa.com
 9
                                               KAUFMAN P.A.
10                                             400 NW 26th Street
                                               Miami, FL 33127
11                                             Telephone: (305) 469-5881
12
                                               Nathan Brown
13                                             Telephone: (602) 529-3474
14                                             Nathan.Brown@BrownPatentLaw.com

15                                             Local Counsel

16
                                               Attorneys for Plaintiff and all others similarly
17                                             situated
18
19
20
21
22
23
24
25
26
27
28



                                                  2
